Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 21, 2018

                                     No. 04-17-00765-CR

                                   Jesse MACWILLIAMS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2501
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                        ORDER
      Appellant’s motion for extension of time to file the appellant’s brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court